The Supreme Court affirmed the decree of the Common Pleas and dismissed the appeal on the 9th of June, 1884, in the-following opinion:
Per Curiam.
The rule is settled that if one partner confesses judgment against the firm for a partnership debt, the interest of all the copartners in the firm property may be taken, in execution under-it and sold ; Harper vs. Fox, 7 W. & S. 142; Grier & Co. vs. Hood, 1 Casey 430; Ross vs. Howell, 3 Norris 129. It follows the fund was properly distributed.
Decree affirmed and appeal dismissed at the costs of the appellants.